Citation Nr: 0809311	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-38 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from March 1960 to November 
1960.  

The veteran's initial claim for service connection for a 
psychiatric disorder was denied in October 1961, and the 
veteran was notified the following month.  The Board does not 
have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must find that new and material evidence has been presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO in the current appeal has reviewed the claim 
on a de novo basis, the issue is as stated on the title page.  

As it is one of the veteran's contentions that his current 
psychiatric condition is secondary to a back disorder (which 
he alleges is of service origin), it is important to note 
that his claim of service connection for a back disorder was 
most recently denied by the RO in a May 2006 rating decision.  


FINDINGS OF FACT

1.  In an unappealed October 1961 rating decision, the RO 
denied service connection for a psychiatric disorder; the RO 
notified the veteran of that decision and of his appellate 
rights, but he did not submit a timely substantive appeal 
regarding that determination, and the decision became final.  

2.  Evidence received since the October 1961 rating decision 
relates to an unestablished fact necessary to substantiate a 
claim for service connection for an acquired psychiatric 
disorder.  

3.  A personality disorder is not a disability for which 
service connection can be granted.  

4.  The veteran's currently diagnosed panic disorder is not 
shown to be etiologically related to active duty service or 
any incident therein.  


CONCLUSIONS OF LAW

1.  The RO's October 1961 denial is final.  38 U.S.C.A. 
§ 7106 (West 2002 & Supp. 2007).  

2.  Since the RO's October 1961 decision that denied service 
connection for an acquired psychiatric disorder, new and 
material evidence to reopen the claim for service connection 
for an acquired psychiatric disorder, to include panic 
disorder, has been received.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007)

3.  The preponderance of the competent and probative evidence 
reflects that an acquired psychiatric disorder, panic 
disorder, was not incurred in or aggravated during service 
and is not otherwise related to the veteran's active service.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a November 
2002 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examination reports and physician's 
questionnaires, and a newspaper article pertaining to the 
veteran which is pertinent to the current claim.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

In the context of a claim to reopen, VCAA requires the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In the 
present case, the veteran was not notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying benefit.  However, as 
the issue is reopened, any defect with regard to VA duty to 
notify and assist the veteran in the development of this 
claim results in harmless error.  Moreover, as indicated 
above, the veteran was provided with a VCAA letter regarding 
entitlement to the underlying benefit, to include the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, in November 
2002.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

New and Material

Review of the record reflects that the veteran's claim for a 
psychiatric disorder was initially denied in October 1961 on 
the basis that inservice psychiatric treatment was for a 
personality disorder for which service connection is not 
warranted.  It was also noted that the symptomatology in 
service was similar to that exhibited preservice reflecting 
no aggravation of the condition.  Thus, it was determined 
that an acquired psychiatric disorder was not incurred in or 
aggravated during active service.  In making this 
determination, the RO considered the claimant's available 
service treatment records and a post service VA examination 
from September 1961.  The veteran was notified of the RO's 
denial in November 1961.  The notice letter provided him with 
information as to his procedural and appellate rights.  He 
did not appeal this decision and it is final.  38 U.S.C.A. 
§ 7105(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 
20.1103 (2007).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  
38 C.F.R. §§ 3.156(a) and 3.159(b).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  As the veteran filed his claim seeking to 
reopen in June 2002, the Board has considered these 
provisions.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previousl evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F 3d 1366 (Fed. Cir. 
2001).  

In this case, the evidence received since the RO's October 
1961 denial of service connection for a psychiatric disorder 
includes VA treatment records dated from the 1990s through 
the present day.  This evidence is considered new in that it 
contains information that was not considered at the time of 
the 1961 decision, and it is material because it purports to 
show treatment for an acquired psychiatric disability 
(attributed by one VA physician's statement) to military 
service.  Moreover, diagnosis of an acquired psychiatric 
disorder was not of record at the time of the prior denial.  
As these records are considered adequate to meet the 
requirements to be "new" and "material" as described in 
the laws and regulations above, his claim is reopened.  

Before proceeding with a de novo review of the appellant's 
claim for service connection for a psychiatric condition 
without returning it to the RO for initial consideration, the 
Board must first determine whether or not this would 
potentially harm the appellant's claim.  

The Board's review of the relevant documents in this case, to 
include the September 2004 SOC and supplemental statement of 
the case (SSOC) in August 2007, shows that the RO considered 
the claim for service connection on a de novo basis.  
Therefore, as the RO has already in effect considered the 
claim on a de novo basis, no harm can result to the appellant 
if the Board also considers her psychiatric claim on a de 
novo basis without returning it to the RO.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

Factual Background

In numerous statements of record, the veteran asserts that 
his mental illness had its inception during active military 
service, or resulted from an inservice back injury.  Thus, 
his psychiatric disorder was incurred as a secondary 
condition associated with his back.  In the alternative, his 
representative has argued that military service resulted in 
aggravation of his preexisting personality disorder.  

The service treatment records reflect that the veteran was 
often treated for vague complaints for which no organic basis 
was found.  For example, in June 1969 he was seen for "vague 
back complaints."  Apparently, this injury was suffered in a 
fall.  He also had stomach complaints associated with this 
injury.  A contusion to the back was diagnosed.  In September 
1960, the veteran was referred for psychiatric evaluation 
after being seen for abdominal pains for which no organic 
basis was found.  He was withdrawn, apathetic, and mildly 
hostile.  He seemed quite bizarre and schizoid.  His past 
history indicated a general withdrawal of interest from 
outside activities and a tendency toward a parasitic 
existence.  Review of the clinical records at this time shows 
a preservice history of an unhappy family life.  He managed 
to complete high school with some difficulty and later 
dropped out of college.  He worked briefly installing carpet 
but was fired due to being late for work, occasionally 
walking off the job, and refusing to join a union.  He joined 
the military about 3 months later.  Following evaluation, it 
was determined that the veteran had an inadequate 
personality, chronic, moderate, manifested by inadequate 
response to intellectual, emotional, and social demands, 
inadaptability, poor judgment, and psychosomatic 
symptomatology.  The examiner determined that this existed 
prior to service, and he was separated from service.  

When examined by VA in September 1961, it was noted that the 
veteran had been examined by psychiatrists during service 
because of his apathetic behavior (he was slow and 
unresponsive to instructions given).  He also claimed an 
inservice back injury.  It was noted that an inadequate 
personality disorder was found during service.  Post service, 
he worked in construction.  The examiner noted that he 
continued to report various, vague somatic complaints.  
Following exam, the VA examiner also diagnosed an inadequate 
personality.  X-ray of the back showed minimal kyposocliosis.  
(Note:  In the initial rating determination of October 1961, 
the RO denied the veteran's claim for a back disorder noting 
that the only back disorder shown was a congenital and 
developmental disorder.)  

Subsequently dated treatment records include VA treatment 
reports dated from 1990 through the present day.  These 
documents reflect treatment over the years for various 
ailments, to include occasional back complaints (for which 
the veteran asserts resulted from an inservice back injury).  
In 2001, his back pain was attributed to poor body mechanics.  
His scoliosis and kyposcoliosis were noted at least two 
occasions (e.g., in 2002 and 2004).  Documents in recent 
years, to include VA examination report in September 2004, 
report arthritis of the back when reporting his medical 
history.  

As to the veteran's psychiatric condition, it is noted that 
when seen at VA in August 2001, he reported that he was 
depressed and preferred to be away from others.  His speech 
and thought content were within normal limits.  The examiner 
noted that he was having difficulty coping with side effects 
of psychiatric medication and group therapy was recommended.  

In an October 2002 VA report, it was noted that his 
psychiatric symptoms continued.  In a physician's 
questionnaire dated in December 2002, an examiner, G.B., 
M.D., (apparently associated with the New York VA Harbour 
Healthcare System in Brooklyn, New York), noted that he had 
seen the veteran on one occasion.  He noted that when 
examined in December 2002, the veteran suffered with mood 
disorder secondary to degenerative arthritis secondary to 
trauma in the military.  In another physician's questionnaire 
dated in January 2004, the same physician stated that he had 
reviewed the veteran's service medical records, and he opined 
that the veteran's psychiatric problems started when he was 
in military service.  He pointed to the fact that the 
veteran's behavior was described during service as "bizarre, 
apathetic, withdrawn and schizoid."  

Additional VA examination was conducted in September 2004.  
The examiner noted that she reviewed the claims file, to 
include the service treatment records, and Dr. G.B's opinions 
as expressed above.  The veteran continued to report 
inservice injury that resulted in his current psychiatric 
panic attacks.  He continued to be seen by Dr. G.B. once or 
twice per month.  Following exam of the veteran, the examiner 
diagnosed panic disorder without agoraphobia and personality 
disorder (mixed schizoid avoidant and dependent traits).  In 
her opinion, it was less likely than not that the veteran's 
current panic disorder diagnosis was a result of the problems 
noted during military service.  Specifically, she noted that 
the veteran was given a diagnosis of a personality disorder 
during service.  She added that personality disorders are 
conditions that would be considered preexisting in that they 
are established in childhood and are not a result of a 
particular adult trauma.  Persons with serious personality 
disorder probably were more vulnerable to AXIS I disorders, 
such as anxiety and depression.  She noted that the veteran 
did not provide any history of psychiatric treatment over the 
years.  

In a November 2004 treatment record, Dr. G.B. noted that the 
veteran had brought a newspaper article reflecting that he 
had fallen off of a boat and almost drowned.  He continued to 
experience insomnia, despondent feelings, etc. associated 
with this incident.  The physician noted the following:  

Although obviously one can not be 
absolutely certain whether or not [the 
veteran's] current psychiatric problems 
are related to his degenerative arthritis 
which in turn was a consequence of his 
fall when he was on active duty, 
nevertheless, unlike the examiner who 
recently performed comp/pen exam, it is 
my opinion that it is more likely than 
not that this patient['s] psychiatric 
symptomatology is secondary to his 
medical problem.  

Dr. G.B. stated that the veteran was not claiming that his 
currently diagnosed nervous condition was related to the 
personality disorder noted in service but rather he was 
claiming that his psychiatric disorder was secondary to 
chronic back pain which had its onset in service.  The doctor 
stated that if his degenerative arthritis and chronic back 
problem, which were related to the fall described in the 
newspaper article, were considered service-connected, then 
his current psychopathology should be considered a condition 
due to the injury.  (Note:  Of record is a March 1970 copy of 
a newspaper article referencing that the veteran was one of 
two men saved when a tugboat sank the day before.  The Board 
concedes that the veteran was listed in the photo which 
accompanied the article as being one of the two men on 
board.)  

Also of record is an April 2006 Report of Contact (VA FORM 
119) in which the veteran acknowledged that this incident was 
not during active service.  


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007);  38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychoses, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309  (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2007).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service.  Paulson 
v. Brown, 7 Vet. App. 466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2007).  Service connection is not 
available for a personality disorder in service without 
competent medical evidence of a superimposed psychiatric 
disorder.  VAOPGCPREC 82- 90; see also, Carpenter v. Brown, 8 
Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 
441 (1992); 38 C.F.R. §§ 4.9, 4.127.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

After a full review of the record, including the medical 
evidence and statements of the veteran, the Board concludes 
that the preponderance of the evidence is against the claim 
of service connection for an acquired psychiatric disorder, 
to include a panic disorder.  

The service treatment records reflect that the veteran was 
examined by psychiatrists during service after being referred 
for various and vague physical complaints that had no organic 
bases.  He was found during his very short period of active 
service (less than one year) to have a personality disorder 
that preexisted service and he was separated as a result.  
Inservice documents reflect a troubled preservice and service 
history, to include problems with authority and social 
inadaptability.  

The Board points out that the only psychiatric diagnosis 
proffered during service was a personality disorder.  As 
noted above, this is not a disability for which service 
connection can be granted.  38 C.F.R. § 3.303(c) (2007).  As 
to the argument that the preexisting personality disorder was 
aggravated during service, it is noted that his preservice 
history reflects symptoms similar to those noted in service.  
Thus, it would be pure conjecture to find that inservice 
problems aggravated his preexisting personality disorder, 
particularly when the examiners at the time did not reflect 
this in their reports.  38 C.F.R. § 3.306(b) (2007).  

To infer that the current diagnosis of an acquired 
psychiatric disorder, panic disorder, is of service origin is 
not supported by the evidence of record.  Specifically, there 
is no competent medical opinion of record which attributes 
this disorder to active duty service.  The Board has 
considered the opinion as provided by Dr. G.B in which he 
stated that the veteran's current panic disorder was first 
shown during service as evidenced by his inservice treatment 
for bizarre, apathetic and schizoid behavior.  However, it is 
the Board's conclusion that the opinion is simply not 
supported by the evidence of record.  The service treatment 
records do not show diagnosis of an acquired psychiatric 
disorder, although the veteran was examined to determine his 
psychiatric condition.  It is believed by the Board that 
contemporaneous examinations conducted at the time are much 
more probative than an opinion based on current review of the 
record.  Thus, it is determined by the Board that the 
inservice diagnosis of a personality disorder is supported by 
the evidence of record, particularly when considering the 
extensive notes recorded at the time regarding the veteran's 
psychiatric history, both preservice and while in active 
service.  Moreover, Dr. G.B. does not explain the fact that 
many years passed between the inservice diagnosis of a 
personality disorder in 1961 and the diagnosis of an acquired 
psychiatric disorder in the 1990s.  

As to the contention that current panic disorder, first 
demonstrated many, many years after service, resulted from 
inservice back injury, it has already been pointed out that 
service connection has been denied one more than one occasion 
for a back disorder.  Specifically, the veteran's back claim 
was initially denied in 1961 in that no chronic back disorder 
was shown during service or upon post service VA examination.  
The only back problem shown was congenital in nature.  And, 
although the veteran argues that his current psychiatric 
condition has resulted from arthritis of the back, the actual 
clinical records essentially suggest that his current back 
complaints are the result of his congenital disorder or due 
to poor back mechanics.  It does not appear that a diagnosis 
of arthritis of the spine is actually of record, but only 
mentioned when reported by the veteran.  At any rate, even if 
the veteran has arthritis of the spine, such was not shown 
during service and service connection for a back disorder has 
been denied on more than one occasion.  Thus, it certainly 
cannot be said that current psychiatric problems are the 
result of a service-connected back disorder.  

As to any contention implied by the submission of the tugboat 
newspaper article, it is pointed out that the post service 
tugboat injury was shown to be many years post service (the 
veteran acknowledged as much in an April 2006 report of 
contact) and has no bearing on the deciding of this claim.  
Any injury, physical or emotional, resulting from that 
incident was certainly not during a period of service, and to 
relate current psychiatric conditions to that injury on a 
secondary basis (insinuating that it is somehow service 
related) is simply not relevant to substantiating the 
veteran's claim of service connection.  

The Board finds the September 2004 examination report to be 
the most probative medical opinion of record, and it does not 
support the veteran's claim.  The examiner reviewed the 
entire claims file and took a complete history from the 
veteran and examined him.  Afterwards, she did not question 
the inservice diagnosis of a personality disorder.  She 
specifically noted that it was less likely than not that the 
veteran's panic disorder resulted from service.  She 
explained that those with personality disorders were more 
likely to be susceptible to having such conditions, but in 
finding that his panic disorder was not of service origin, 
she noted that he did not complain of psychiatric problems 
for many years after service.  

As to the probativeness of the medical opinions of record, it 
is noted that it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence and, 
in so doing, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Accordingly, the Board has accorded 
greater evidentiary weight to the VA specialist who reviewed 
the record in September 2004, to include Dr. B.G.'s 
statements of record.  She provided rationale for the 
opinions expressed.  

In summary, the preponderance of the competent and probative 
medical evidence shows that the only psychiatric disorder 
shown during service was a personality disorder which was 
found to have preexisted service and was not aggravated 
therein.  No post service acquired psychiatric disorder was 
shown until many years after service, and the competent and 
probative medical evidence does not show that such is related 
to service or to any incident therein.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, the 
appeal is granted.  

Service connection for an acquired psychiatric disorder, to 
include panic disorder, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


